Resumption of the session
I declare resumed the session of the European Parliament adjourned on Friday, 17 July 1998.
I trust that everyone had an enjoyable holiday, and I hope your work in this final year of our term will meet with success.
Tribute
I would like to pay tribute to Dr Allan Macartney who died suddenly at his home in Aberdeen on 25 August. We have lost a colleague who was respected right across the political spectrum, both at home in Scotland and here in the European Parliament.
Elected to the European Parliament for the North-East Scotland constituency in 1994, Allan Macartney was a very active Member of Parliament. As vice-chairman of the Committee on Fisheries, he fought tirelessly for the interests of the fishing industry. To the Committee on Development and Cooperation, of which he was also a member, he was able to bring his great experience and commitment in Africa.
Allan Macartney was a member of the Scottish National Party for some 40 years, being the founder president of the student wing of the party. He held various posts in the party before becoming deputy leader in 1992. He was the party spokesman on Europe and external affairs. He was deeply involved in his party's preparation for the new Scottish Parliament. His last public engagement was on the day before he died, when he detailed his proposals for developing links between the new Scottish Parliament and Europe.
Allan's wife, Anne, and other members of his family are with us in the gallery today. I would ask you to stand with them in observing a minute's silence in remembrance of our colleague.
(The House rose and observed a minute's silence)
Order of business
The next item is the order of business.
The final version of the draft agenda as drawn up by the Conference of Presidents pursuant to Rule 95 of the Rules of Procedure has been distributed.
Mrs Theato has the floor.
Mr President, Mr Bösch's report on the independence of UCLAF has been taken off the agenda. I have more or less found that out from unofficial sources. I was told a letter from you to me as chairman of the committee was on its way. I find it somewhat strange that I heard so late about the report being withdrawn. DG I had in fact indicated, following the majority vote in favour of this report in the Committee on Budgetary Control on 4 September, that it would be put on the agenda. It was then not released, however, and is still unavailable today, with the result that it is not possible to table amendments.
I know from administrative documents the reasons why the report was withdrawn, although our committee has not yet received a political explanation. I should like to point out that this report is based on Article 206 of the EC Treaty, since it has been drawn up on the basis of the Court of Auditors' Special Report No 8/98. That is a sufficient legal basis and, in my view, Rule 50 is therefore not applicable.
There is a political issue here, since the media are currently highlighting a suspicious case regarding humanitarian aid and irregularities in that field. It would have been a very good political move if we could have adopted Mr Bösch's report this week, in order to clearly show how Parliament reacts to improve the prevention of fraud as well as to make it punishable. I would therefore ask you to accept this objection which I am making today as chairman of the committee. Unfortunately, this report does not appear on the agenda as planned, even though a full vote was taken on it in committee. I object to that and would ask to be informed when it is made available.
(Applause from the right)
Actually, Mrs Theato, I did reply to you in writing on 11 September. I said that I had read your letter and that my duty was to ensure that reports comply with the Treaties and the Rules. I am very sorry you did not get more detailed information and I will take the appropriate steps to arrange that as soon as possible. As you rightly say, the problem is that the report does not indicate the legal basis - and we need that to take the vote with the right majority to make it effective - and nor does it contain a financial statement.
I think your committee will be able to meet those two requirements of Rule 50 in time for the first October part-session. Therefore, and in view of the political reasons which you have just explained, the Conference of Presidents has arranged for the report to be debated during the first October part-session. The legal basis simply needs to be stated in the report; as you know better than I do, Article 138b should be invoked and the vote should be taken by an absolute majority, so that the Commission is forced to consider the legislative proposal you are requesting. You know that if you do not invoke that article, the proposal will not have the same binding force on the Commission. It is your committee's decision which route to take, but you must state one or the other. And under Rule 50 a financial statement is also required. I assume it must be relatively straightforward for the Committee on Budgetary Control to determine the cost of an organization with 300 posts. I do not think there will be any problem about including this for the first October part-session.
Mr President, I wish to address the same subject, with reference to Rule 96(1). I would also like to point out that Mrs Theato's request, made in her capacity as chairman of the Budgetary Control Committee, should give rise to a vote on the request for the Bösch report to be re-entered on the agenda. Under Rule 96(1), on behalf of my group, I request that the report be placed back on the agenda.
Mr President, you have been wrongly informed. What you have just told us has no legal basis. Neither Rule 50 of our Rules of Procedure nor Article 138b of the Treaty applies here, and all the Members present will bear me out. There has been no own-initiative report, and the Conference of Presidents has not authorised this report. The report falls under the discharge procedure. It follows a special report by the Court of Auditors on the manner in which UCLAF operates, and is a damning account of the fraud practised in connection with the Community budget.
Hence Article 50 does not apply and we do not need either a legal basis or financial statements. Indeed, this is not the first occasion on which the Committee on Budgetary Control has made similar suggestions in its reports, and I know what I am talking about because there have been times, as you may have noticed, when I have not voted for them. The Committee on Budgetary Control is asking the Commission to take action. This is certainly not a legislative proposal as you have inaccurately stated.
This report must therefore be placed on our agenda, because the measures that must be taken are urgent and are related to budgetary matters; if we wait until the first October part-session we will have missed the meeting of the Committee on Budgets on 28 September. Therefore, I request that this report be re-entered on the agenda, pursuant to Rule 96.
(Applause from the right)
Mr Fabre-Aubrespy, you are a legal expert and a member of the Committee on the Rules of Procedure, and you will know that Article 138b of the Treaty does not restrict legislative proposals of this kind to those made on the basis of owninitiative reports. You will also be aware that when the Commission is requested to submit a legislative proposal - and that is the purpose of paragraphs 2 and 3 of the resolution - Article 138b of the Treaty has to be applied, unless the committee in question states that it does not wish its request to fall within the scope of that article.
That is why it is unfortunate that the Committee on Budgetary Control did not specify the legal basis, because this has implications for the majority that is required. If it is the majority under Article 138b, it must be an absolute majority. Otherwise, the committee responsible is not bound by Article 138b and a simple majority will suffice. It is for this reason that our Rules of Procedure, under Rule 50, require the text of the resolution in question to indicate the legal basis. Unfortunately, all I can do is to ensure that our Rules are properly applied.
The problem can quite easily be resolved. I also think it will be quite easy to give Parliament the chance to vote on a proposal to create 300 new posts on the basis of the financial statement. That is what is required by Rule 50, and it is as simple as that. I cannot be held responsible for the fact that the Committee on Budgetary Control, which should have all the figures at its disposal, failed to indicate them. Parliament's services have made me aware of the problem, and I have no option but to ask for the report to be revised as quickly as possible.
If you have any doubts, I should be very glad to refer this interpretation to the Committee on the Rules of Procedure.
Mr President, before I comment on the Rules of Procedure, I should like to say thank you for something which my group has been pressing for since I have been a Member of the House. Finally, I have discovered that the waste in my office is being separated. There are new waste baskets, and I am very grateful that it has at last been possible to take this measure.
Now to the more serious matter. In connection with investigations concerning ECHO, I have personally asked for the Commission to make a statement during the week. My group has also presented this request to you in writing. I and other members of the Committee on Budgetary Control have now received, about an hour ago, a detailed dossier from Mr Trojan with opinions on the relevant questions, which were raised in the Committee on Budgetary Control. For this reason, I assume that we can come to an agreement on this with the Commissioners this week or next, if their offer of dialogue is to be taken seriously. I would therefore no longer support the request for this matter to be discussed in plenary.
I should like to make one point, however. The coinciding of our researches into ECHO with the Bösch report would have meant that a proper, thorough debate could have taken place in the House at 5 p.m. today on the question of how we deal with irregularities and suspicious factors concerning fraud in our own ranks. I am sorry to have to say, Mr President, that with or without all your legal arguments, this political manoeuvre appears all too obvious to me, and whilst on the matter, I would tell you that your reference to Rule 50 is completely unfounded in my view!
It was clear from the start that the Bösch report is one that has been drawn up under Article 206. If the President believed this not to be the case, then he could at the very least have consulted Mrs Theato or the rapporteur. Instead, our DirectoratesGeneral are endlessly having to clarify references, remarks and legal eventualities, about which there is full agreement amongst the majority who voted through this report in the Committee on Budgetary Control. It is not in order, Mr President, that you should undermine the political debate here with your legal arguments. Incidentally, in addition to what Mr FabreAubrespy has requested, I would ask for the report which the competent parliamentary committee has adopted to be made available tomorrow by 12 noon to all Members of the House in all languages!
I shall not comment on your insinuations, Mrs Müller. My duty is simply to apply the Rules of Procedure. And as this Parliament steadily gains greater powers, it also has a greater obligation to be aware of the rules governing the exercise of those powers and to respect them. That is all, Mrs Müller. This is not about what each committee would like to do, but what it can do under the rules. That is my responsibility, and anyone who interprets the position otherwise can make a submission to the Rules Committee. I say that with all due respect for everyone's opinion.
Mr Crowley has the floor.
Mr President, regarding the order of business I should like to put on the official record my congratulations to my constituency colleague and good friend, Mr Cox, on his election as president of the ELDR group. It is a great honour for him and his family and, in particular, a great honour for Ireland to have a president of a group from Ireland.
Thank you very much, Mr Crowley. I have already had occasion to congratulate Mr Cox personally, but now that has been signed and sealed by Parliament.
(The order of business was adopted)
Third country aircraft safety
The next item is the recommendation for second reading (A4-0295/98), on behalf of the Committee on Transport and Tourism, on the common position adopted by the Council (C4-0338/98-97/0039(SYN)) with a view to adopting a Council Directive establishing a safety assessment of third-country aircraft using Community airports (Rapporteur: Mr González Triviño).
I call Mr Dary, who is deputising for the rapporteur.
Mr President, this proposal stems from a directive establishing a safety assessment for third-country aircraft using Community airports. It is the first of a series of measures recommended by a highlevel working group with a remit to draw up a Community aviation safety improvement strategy.
Since January 1992, the European Community has had a harmonised set of safety requirements for its operators, consequently making European carriers among the safest in the world.
However, the safety record of a number of third countries' aircraft is less reassuring. This obviously affects both European citizens and carriers when they use Community airports. The problem was highlighted by the February 1996 crash of a Turkish aircraft chartered by a tour operator in which all 176 passengers died. Unfortunately, this was not an isolated incident.
Recent safety concerns have focused attention on the older models of Boeing 737 and 747 aircraft, with the result that in the United States 150 of these aircraft were recalled for inspection. It is hoped that similar inspections are being undertaken by all European carriers, and indeed all operators of this type of aircraft.
During the short period since the end of August, one aircraft which had been in service for 20 years crashed in Quito, Ecuador, while another, newer aircraft belonging to Swissair crashed into the sea near Halifax for reasons as yet unknown.
The proposal before us aims to collate information from pilots, passengers, maintenance engineers and others and, where there is reason to suspect non-compliance with international safety standards, to carry out checks on the aircraft involved and, where necessary, impose corrective measures. As a last resort, where rules are not observed, the aircraft would be grounded or the carrier banned from using European airports.
The following are the main elements of the draft directive proposed by the Commission. Firstly, aviation authorities are to collate and share all information pertaining to ramp checks. Secondly, conditions are laid down which should give rise to ramp checks and ultimately to groundings. Thirdly, collective Community action is envisaged, ranging from the definition of content and procedures for ramp inspections to imposing bans on specific operators.
It is this last feature which lies at the heart of the directive and which has caused the most disagreement with the Council. Essentially, the Commission was proposing that it should be able to recommend whether or not to institute specific surveillance of a third-party operator or to ban a specific country's carrier from using Community airports. Recent experience of third-country operators evading a ban in one Member State by simply landing across the border in a neighbouring country at an airport of convenience would seem adequate justification for this collective Community action.
At first reading, Parliament fully endorsed the Commission's proposal to improve the safety of foreign carriers, taking the view that safety cannot and should not be compromised. Nevertheless, 14 amendments were adopted, aimed at strengthening collective action, extending the sources of information and introducing a degree of transparency by providing for the publication of groundings in cases where there is an immediate safety hazard. This was an essential amendment, since Parliament has always considered the release of information on aviation safety to the public to be an essential part of a Community aviation safety policy.
The Commission accepted practically all of these amendments and presented an amended proposal. Yet the Council, in its common position, only accepted half and removed all the most important and progressive elements, particularly those relating to flight bans.
Your rapporteur, whom I represent today, takes a firm stand against the text of the Council's common position. When compared to the statements of the British Presidency concerning the need for safety to be a priority for the common transport policy, this text adds nothing whatsoever: all it does is recognise rights already exercised by Member States, without conferring power on the Commission to determine any general sanctions valid throughout the Union which would apply to Member States, aircraft and operators failing to meet the international safety standards.
The amendment simply reiterates Parliament's view that all third-country aircraft landing at Community airports and suspected of not complying with international air safety standards should be subject to ramp inspections. Adopting anything less is to compromise on safety. In addition, the rapporteur considers that this must apply to all airports open to international passenger and freight traffic and not just the main ones, since many of the accidents reported concern foreign freight or charter companies using smaller regional airports to save on landing fees.
Amendments Nos 3 and 4 address the matter of the Commission's power to decide on penalties.
Mr President, Mr González Triviño's report on safety assessments of third countries' aircraft has now also been unanimously adopted at second reading, as it was at the first. The report is of particular importance because it involves the safety and lives of both crew and passengers. If the European Union guarantees the free movement of people, then it must also assume responsibility for the safe movement of people.
The passengers who take advantage of cheap flight offers are, in particular, more often than not unaware of the dangers of the journey they are undertaking, especially as they do not receive any reliable information on whether safety problems have been detected and with which companies. We have made good progress with the draft directive on the way towards achieving the complete safety of all passengers travelling by air in Europe. Parliament and the Commission quickly agreed during their discussion of the directive that effective protection for passengers is only guaranteed when ramp inspections are carried out on all aircraft everywhere in accordance with a common inspection list.
At the same time, the Member States and the Commission must fully inform one another about the inspection results and measures taken against third-country aircraft. The Member States must finally take common measures against aircraft which have safety problems. We will only achieve the greatest possible safety at airports in the European Union when the system of carrying out inspections is standardised and third-country aircraft can no longer avoid the system when flying from one Member State to another or from one airport to another.
The safety net which we are tightening must not be so broad-meshed that it is possible to slip through unnoticed. Against this background, I cannot understand - and nor can nearly all my colleagues here in the House - why the Council has cut back the original proposals of the Commission and Parliament quite considerably in its common position. Nor can I understand why the Commission should not be able to declare an EU-wide grounding of aircraft of its own accord. Naturally, we respect the freedom of decision-making of the Member States. But in what area, if not safety in Europe, would it be appropriate for the Commission to take central decisions on sanctions?
In this case, if we leave the Member States too much scope to make independent decisions, we run the risk of not achieving the purpose of this directive - safety - once again. The freedom of decision-making of the Member States and the concept of subsidiarity must not be confused with national egoism. I am therefore very grateful to the rapporteur for the solid and fair compromise which he has proposed in his amendments and which we have adopted unanimously. My group supports the compromise unconditionally. The first link between what is a matter of concern for the Parliament and the Commission, and the reservations of the Member States has therefore, I think, been successfully forged.
Mr President, Commissioner, ladies and gentlemen, I will be very brief and thus hope to make up some of the extra time which my colleagues have previously taken.
First of all, I should like to warmly congratulate the rapporteur, who unfortunately is not with us here today, on his excellent report. He has really done a very good job. I should merely like to endorse his criticism of the Council. We do not want anything impossible, but we do want safe aircraft, even if they come from non-EU Member States. This has after all been regulated since 1992 for the Member States. We do not want excessive bureaucracy, but we do want information to be exchanged and the general public to be able to access information. None of this is going too far - our concern is to achieve something useful for Europe's citizens, namely the highest possible standard of safety.
The Group of the European People's Party therefore supports all the amendments from the Committee on Transport, as we have already done in the committee. We think that a sensible compromise has been found here. At the same time, we expect the Commission to vigorously support these amendments, which express the continued will of the House, in the talks with the Council at second reading. The Council would also be well advised to adopt our amendments.
Mr President, I too would like to congratulate the absent rapporteur for his insistence upon some very correct views. At the same time, I must declare my group's full support for the report in question and for Commissioner Kinnock's efforts, and denounce the Council's policy.
The Council must understand that political expediency or political compromise may have their place in dealing with some other issues, but when we are talking about issues that affect our lives and those of our families and children, then the Council has no right, absolutely no right at all, to make decisions which represent a compromise policy. It grieves me particularly, because the information we all have is that the Council is not even disposed to accept the agreed text, the agreed amendments from second reading.
In such a case, Mr President, ladies and gentlemen, we must back Commissioner Kinnock with our authority and stand by him, and if the Council persists in its refusal, we must denounce this publicly. The citizens of Europe should know who bears moral responsibility in the event of a fatal air accident caused either by lack of information or by inadequate safety regulations. Where the lives of Europe's citizens are concerned, no Minister and no Council has the right to make high-handed decisions.
Mr President, this directive came as a direct response to the plane crash in the Dominican Republic in February 1996 in which 176 people died. Two and a half years on and with the terrible disaster in Canada fresh in our minds, little has improved in practice. We may not be able to prevent all accidents from happening, unfortunately, but we must do everything we can to prevent avoidable accidents. Human life is priceless, and the Member States must do everything in their power to protect it.
Community legislation is an important tool here. Operators in the Community are rightly subject to strict technical rules, most of them based on the Chicago Convention which all the Member States signed up to. The Community cannot impose these rules on other countries, but by applying conditions for landing at Community airports we may well encourage third countries to comply with them. Passenger safety could be improved if the legislation applied both to Community operators and to operators from third countries landing at Community airports.
I agree with Mr González Triviño that we need improvements in both active and passive passenger safety. Active safety could be improved by carrying out ramp inspections at airports to check whether aircraft are airworthy, and we must ensure that there is a sound basis for the inspections and any consequences they might have for operators. Checks must be carried out wherever there is justifiable doubt as to whether certain aircraft are airworthy. If the results are negative, other Member States must be informed in order to prevent operators from trying to avoid sanctions. Passive safety could be improved by ensuring that full and accurate information is provided on the various operators, so that consumers have all the information they need to decide whether they wish to risk flying with a certain operator before they book. This means, as the rapporteur proposes, that the relevant information must be published.
In conclusion, I would just say that I hope the Council does not disregard Parliament's opinion for a second time.
Mr President, Commissioner, we are now in the final stages of the work on this proposed directive, and I hope we can agree on a sensible recommendation. Safety in transport is of concern to us all. Unfortunately we are occasionally reminded that it is necessary to think about safety in transport. Human and technical errors should be prevented by proper procedures and training. I have some misgivings as to whether we are actually achieving what we want through this proposal.
We can draw a parallel with shipping, where we have port state control, which means that ships are monitored, and we can say that some success has been achieved in singling out the really bad ships. In Amendment No 1, where the text reads 'Each Member State shall put in place the appropriate means to ensure that third-country aircraft suspected of non-compliance...', 'appropriate means' and 'suspected' are somewhat vague formulations. Suspicion is not enough for me. There should be a better reason for detaining an aircraft than mere suspicion. But neither commercial considerations nor kindness should play a role in these judgments at airports. I very much hope that Mr Kinnock, together with the committee and the Council, can devise some methods of verification on the basis of which the directive will serve the intended purposes. There is no point in adopting a directive if it does not work.
The next point I would mention is that European airlines are currently phasing out large parts of their fleets. New resources are being deployed and energy-saving aeroplanes are being introduced, and indeed that is a good thing. Unfortunately, many of these pensioned-off aircraft - often 20 years old - are to be seen dressed up in new clothes and operating in the European area under different flags. That shows how greatly this directive is needed. It shows that we cannot be guided by commercial considerations or kindness alone; we must really have a system that works. I very much hope that we can agree on something that works. We must get something adopted which does not merely look good on paper, but which can really be implemented in the Member States and which the Member States are able to enforce. This is in fact my greatest concern.
Mr President, it seems to me that it is very sad that we are discussing the issue of aircraft safety so shortly after the tragic Swissair disaster off the coast of Nova Scotia 10 days ago.
I join my fellow parliamentarians here collectively in sending our condolences to the friends and families of the victims of that crash.
I feel that not enough has been done at a political level, either by the European Union or the Member States, to deal with the issue of congestion in our skies. The Association of European Airlines has gone so far as to intimate that a certain sense of complacency exists in some governments, particularly the British Government, about seriously tackling the problem of air congestion. The statistics are rather frightening.
Air delays in Europe have reached the worse level in nine years. 30 % of all scheduled flights in Europe take off late 45 % of the time. Charter flights are subject to great delays. The most crowded airspace in Europe is over South-East England where, this year alone, air traffic controllers are filing a record number of overload reports. Near-misses are being reported more frequently. The opening of a new air traffic control centre in England is four years behind. Two-thirds of flight hold-ups are due to congestion in the skies. I feel that the time has now come for the Commission and the EU Member States' governments to come together and collectively do something urgently about this. In the past three years I have not been on a plane that left on time or arrived on time. There is something wrong somewhere, Mr President.
Mr President, I will begin by echoing the views expressed by the President of Parliament earlier on lamenting the sudden and tragic death of Dr Allan Macartney.
He was, as everyone here will know, someone regarded with universal respect and affection that crossed the political divide. And as we send our sympathy to his loved ones we record the fact that he will be sadly missed by everyone, including of course his constituents.
We also join Mr Andrews in sending our condolences to those who are bereaved and suffering as a consequence of the appalling and tragic Swissair disaster just 10 days ago off the coast of Nova Scotia.
I would like to congratulate the rapporteur, Mr González Triviño, on his excellent work for the second reading of this Commission proposal before the House today and also to thank Mr David for taking his colleague's place today because of Mr González Triviño's unavoidable absence.
As in the first reading, the rapporteur has adopted a very supportive stance in his recommendation and I am glad to say that his four proposed amendments provide the basis for an acceptable compromise between the common position of the Council and the Commission's proposal. As the House will recall, the initial proposal suggested that third country aircraft suspected of not complying with internationally accepted safety standards should be checked at Community airports. As Mr Sindal says, this is a relatively modest proposition beginning, we hope, with even more comprehensive developments, but one that is certainly necessary.
Of course national authorities are already free to exercise that right of checking, of supervision and of detention but the added value of the Commission's proposal is that it introduces the facility for taking common action against unsafe aircraft or operators of those aircraft or their countries of origin that tolerate those standards. Regrettably, that feature was not recognised in the common position, nor was account taken of the legitimate interests of the public in being informed about the safety of the air transport they use. That, to say the least, is somewhat inconsistent, especially in those Member States where the law already obliges governmental organisations to release all the information that they receive.
The House knows that in safety matters we in the Commission always seek to achieve the delicate balance between providing legitimate information for the general public and securing publication of information that might be harmful to individuals or enterprises and have the effect of silencing information sources that we consider to be vital for the improvement of safety and safety standards.
None of our proposals would have departed from that convention of sensible and responsible balance. I am pleased therefore that the amendments proposed by the rapporteur will allow the Commission to propose common action against dangerous operators and will also achieve the correct balance between the dissemination and the protection of safety-related information.
For this reason the Commission supports all four of the amendments in Mr González Trivino's recommendation, subject to slight rewording of Amendment No 2 relating to the release of information to passengers' organisations. We would make that change simply because we believe that the issue is already well provided for in an earlier part of the same amendment.
In conclusion, I am particularly glad to see that the way is now open for the rapid adoption and implementation of European legislation that should contribute to improving the safety of people who travel by air and also of others, particularly of course those who live near airports.
Naturally, I am grateful to Mr González Trivino and his colleagues for their effective work and for their continuing cooperation in trying to advance the levels of safety for the travelling public.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Legal protection of designs
The next item is the report (A4-0315/98) by Mr Medina Ortega, on behalf of Parliament's delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council Directive on the legal protection of designs (C4-0467/98-00/0464(COD)).
Mr President, the proposal we are presenting today - the joint text approved by the Conciliation Committee - is the result of a great deal of work in Parliament, the Council and, of course, the Commission.
The Commission first presented a proposal in this area five years ago, in 1993, involving both a directive and a regulation. The directive was to harmonise the relevant law in Member States, but ultimately of course there will be a regulation establishing a Community law, with the Community's own register and set of standards.
But there has been a problem from day one - a fly in the ointment, one might say - arising from the so-called 'repairs clause', because in practice, and even by law in some Member States, property rights in a motor vehicle model or design are contradicted by manufacturers having the right to reproduce visible and external vehicle parts for replacement without needing authorisation from the vehicle manufacturer.
This issue has major economic implications, because there are thousands of road accidents every day. Mr Kinnock was talking about aircraft accidents just now but, as we all know, far more people die on our roads in car accidents and, of course, the material damage caused each day in our Community amounts to truly astronomical figures. We are talking about thousands of millions of ECU, about vast amounts of work, and about something affecting intellectual property.
So this is not a trivial matter. It is an important issue because of its impact on employment in certain Community countries and regions where this is an important sector. It is also in the interests of the motor manufacturers to push for some kind of law, given the legislative diversity.
Five years have gone by and all we have been able to achieve is a kind of armistice. Parliament came out in favour of a formula involving the right to manufacture spare parts against payment of compensation to the vehicle manufacturers, but the Council was unable to reach agreement. In the end, the final text maintains a sort of armistice - as I have just said - because Article 14, the 'repairs clause', was turned into a transitional provision, and under Article 18 the Commission must make an analysis of the situation and present proposals to complete the directive within three years. So we are currently at a standstill, with each state keeping its legislation in force and everyone doing their best not to interfere with the single market. If states change their legislation, they undertake not to make the internal market in these products even more difficult by doing so, but to use the opportunity to facilitate the liberalisation of the internal market.
We may not be very proud of the work that has been done, but this armistice does mean we have prevented a war.
However, the directive is more than just the repairs clause; a whole series of sectors were waiting for this directive to be able to consolidate their legal position, and the text includes useful provisions giving a definition of a design or model. Reference is made, for example, to the fundamental characteristic which a utility design or model must have in order to be recognized as such. This is the characteristic of innovation, and this innovation is primarily defined in terms of a certain visibility, so that an informed user can distinguish it from another earlier product by that innovation.
Obviously all this directive does is get things moving. The directive must be incorporated into the legislation of the various Member States.
There will doubtless be Community legislation and Court of Justice decisions to help us disentangle this matter. I hope the directive will achieve a final formula and also that, in the meantime, Parliament and the Council will progress with the approval of the regulation on the utility design and model, so that we end up having Community arrangements permitting free movement of all these products.
Mr President, ladies and gentlemen, the design directive which we are talking about today has a path of trial and tribulation behind it, but it is not yet out of the woods. The result of conciliation between Parliament and the Council has left open some important questions. Against this background, I should like to thank my colleague, Mr Medina Ortega, on behalf of my group for the steadfastness with which he has represented the concerns of Parliament before the Council and the Commission.
His steadfastness was particularly evident during the struggle for the so-called repairs clause. We only have to look at the motor vehicles sector to recognise the importance of this detail. The European Parliament has found a balance between the interests of the car industry, spare parts manufacturers and consumers. It would have proved the benefit of the European Union to its citizens if the Council had agreed to our proposal. It failed because of the egoism of individual Member States, which is not good evidence of Europe's ability to solve problems.
The result of conciliation which we agree to with bad grace is no solution. It merely postpones a solution. We shall therefore only agree to this legislative standstill because nothing will become worse through it, and because we assume that it will still be possible to achieve a satisfactory ruling on spare parts. This must prevent monopolisation - which restricts competition - and at the same time secure inexpensive repairs for consumers with spare parts of their choice.
The Commission has the job of making this objective achievable in the next seven years. Commissioner, we in Parliament and my group in particular will keep a close watch on how and whether this is happening.
Mr President, this is perhaps one of the most difficult conciliation procedures we have yet had to conduct.
On this occasion, the dispute did not involve an institutional or budgetary matter. We had a fundamental divergence with the Council on an important point in the directive. Parliament obviously defended the so-called repairs clause that we had voted for in second reading by an overwhelming majority. The Council, for its part, rejected it unanimously.
After long weeks of informal negotiations which were, unfortunately, unsuccessful - Mr Medina reminded us earlier that this dossier has been pending since 1993 - we are now faced by a most uncomfortable alternative. Either we should seek a compromise with the Council on the controversial issue of spare parts, or we must accept that conciliation cannot be achieved, with the attendant risk that numerous sectors of activity which held high hopes regarding this directive would be seriously affected.
I am grateful to our delegation - and particularly to our rapporteur, Mr Medina Ortega, whose work has been outstanding and who has been angelically patient, if I may say so - for being so clear-sighted. It was concluded, upon mature reflection and after a discussion that was not always easy, that harmonisation of the legal protection of designs and models in all sectors of European industry was truly essential, and that we could not take the responsibility of deferring it any longer. Consequently, we had to find the best, or certainly the least bad compromise regarding the protection and use of spare parts for the repair of motor vehicles.
I have been struck by two things throughout this labourious process. I would like to mention them because they reveal, it seems to me, a positive development in the conciliation procedure. During the committee's first meeting, we entered into a very wide-ranging substantive debate, during which members of the delegation and members of the Council alike were able to fully express their differing points of view.
This might seem natural but, in some ways, it was unprecedented. We owe it to Lord Simon's determination to bring this matter to a successful conclusion and to his finely-honed political sense - and I would like to pay tribute to him here - as well as to the spirit of dialogue which is gradually developing between the two arms of the legislative authority.
The second point that I would like to raise relates to the active support we have received from Commissioner Monti personally in this matter. It is sometimes said that the Commission might be uncomfortable in this conciliation procedure because it would have an unobtrusive role, to which it must be said it is not accustomed. But I consider that the Commission cannot but give the fullest effect to the final sentence of Article 189b(4) of the Treaty. Commissioner Monti understood this perfectly, as did Commissioner Kinnock, in connection with the Transeuropean transport networks. I would like to thank him most sincerely for his effective contribution to lifting the dossier out of the rut into which it had sunk.
Our rapporteur and other Members have already spoken on the substance of the compromise proposal and so I will say only that, in my opinion, the 'standstill plus' solution, in conjunction with the Commission's very firm commitment, may well bring about the desired agreement between the parties involved. I think that we should vote for the joint text that is before us, emphasising that it is absolutely essential that the letter and the spirit should be fully respected. Commissioner Kinnock will without doubt restate the Commission's commitment to it later today. Meanwhile, Parliament will keep a watchful eye on developments.
Mr President, I wish to extend my warmest thanks to the leader of our delegation, Mrs Fontaine. Other speakers have described the work involved. Mrs Fontaine referred to developments in the conciliation process itself. These will, I believe, prove significant at subsequent stages, and I would congratulate Mrs Fontaine on the key role that she played.
As has been said, the repairs clause was a focal point in the discussion. We must not forget that this directive will lengthen the period of legal protection of designs in many Member States. It will also encourage the interest in safeguarding the right of design holders to protect the content of their work.
One aspect worries me, however. I have been observing the situation in my own country and looking to the future. How are we going to handle goods coming into the EU without such levels of protection? Our customs authorities would be well advised to address this.
My group accepts that we shall have to live with the outcome on the repairs clause, although it is far from ideal. We expect the Commission to honour its published undertaking to submit proposals for amendments. The internal market is still not operating perfectly and Parliament's text contains a clause to that effect. We hope that the Commission will be vigilant, ensuring that no unjustified steps are taken to block the workings of the free market. All sides need to work together in preempting legislative changes or new practices which would violate the standstill clause.
Mr President, the framework directive dealt with in this report was intended to guarantee fair competition, to benefit consumers in particular. Has this been achieved? After nearly a year of conciliation, not only have Parliament's initial proposals not been taken up, but the agreement does not contain the repairs clause, and the inclusion of that clause was fundamental to being able to establish a framework for fair competition between spare parts manufacturers and motor vehicle manufacturers.
The agreement expressing the wish to prevent the legal position of the spare parts manufacturers worsening does not resolve the basic problem. Nor does leaving the solution of this conflict of interests to voluntary self-regulation by the spare parts and vehicle manufacturers, because they are not all in the same position and they do not all have the same influence. This attitude goes against the interests of consumers, and the approval of Article 10 of the directive, providing up to 25 years' protection for designs and models, does little to help.
All I can do from here is express our disagreement with a stance which benefits the great motor industry, but does not take account of the interests of the Community's citizens, whom we were elected to defend them.
Mr President, I would like to thank the rapporteur and Mrs Fontaine in particular for their hard work in concluding this difficult negotiation, and also my colleagues on the Conciliation Committee, who adopted a very pragmatic approach.
It is a particular pleasure for me that the agreement was reached during the first UK Labour presidency. A member of the House of Lords, Lord Simon, could see at first hand how hard and diligently we work in the European Parliament.
This agreement is a victory for common sense. I represent a very large car manufacturing area in my constituency. This covers companies like Peugeot, Rover and Jaguar, to name just some. I also have even more components firms. So I was particularly anxious that a compromise would be reached which saved jobs and this compromise does exactly that.
Mr President, all the previous speakers have stressed the torment that has accompanied this directive. That torment has been caused primarily by the problem of taking a balanced decision on the so-called repairs clause for spare parts for complex products, such as motor cars. The proof of that torment is provided not just by the length of time which has elapsed between the Commission's proposal, which dates from 1993, and the first common position in 1997; not just by the delay in bringing it to the Conciliation Committee; not just by the contrast between Parliament's amendments and the Council's position; but also by the simple fact that a proposal for a regulation was presented jointly with the directive. That regulation still has to be considered, but the Committee on Legal Affairs specifically decided to wait until the directive relating to harmonisation was concluded. The regulation to decide on a Community design and model would then be examined.
There is nothing surprising about these difficulties, because the economic and legal problems have not been simple. There were legal problems of establishing the criteria, the conditions for assessing innovation or originality in the design or model and defining its visibility, but over and above all that, there is the problem of determining whether, in legal terms, it is right to evaluate the aesthetic aspect in relation to an individual element or only as part of a unit. This is a legal question which has wearied courts of appeal in the Member States and the Court of Justice itself, in a ruling from 1995. I leave aside the seriousness of the economic issues, involving the risk of closure for some companies, or the link between accident studies and the choice of which parts should or should not be covered by legal protection, and so on. Ultimately, we have reached a compromise which I consider acceptable because it does actually lead to greater cooperation and hence greater commercial freedom, even if, for the time being, things can stay as they are, without any harmonisation, and each state can do what as it pleases.
So I think we should vote in favour, in the hope that the Commission will bring forward valid proposals as regards the regulation. We can also take that path, and that is why, as rapporteur on that regulation, I take a particular interest in the matter.
Mr President, ladies and gentlemen, first - like my colleague, Mrs Thors - I wish to express our support for this report and our agreement with the position taken in the Conciliation Committee by both Mr Medina Ortega and Mrs Fontaine.
I had the opportunity to analyse this issue in some depth as draftsman of the opinion of the Committee on Economic and Monetary Affairs and Industrial Policy, and I should like to point out that, from an economic angle, the directive sought to respond to two objectives: on the one hand, completion of the internal market and facilitating the free movement of goods with equal protection for products in the area concerned; and, on the other hand, protection against copies or products which might arrive from third countries and damage our industry.
Five years have gone by, and we cannot feel particularly satisfied at our failure, in all that time, to resolve two issues which have a considerable effect on European industry, in terms of both the internal market and international competition. And what we have achieved, as has already been said, is not at all satisfactory either. We have stopped things getting worse, and we have reached agreement on a minimum, but we have clearly not succeeded in fulfilling the initial aims of the directive.
It does give me some satisfaction that it was possible to take up one of the points proposed by the Committee on Economic and Monetary Affairs and Industrial Policy in my own document: the commitment to analyse the position and review it within a fixed period. Although the slow pace of progress is quite inappropriate to protecting our industry in a highly competitive international context, we hope the matter can finally be brought to a conclusion.
Mr President, I would also like to congratulate Mr Medina and Mrs Fontaine on a good result. As Mr Medina tells us in his report, it is certainly not the best conceivable result, but perhaps it is the best that could be achieved in the circumstances. I think the standstill decision is a good thing. The conflict between spare parts manufacturers and motor vehicle manufacturers will certainly continue for a long time to come. The consultation exercise and voluntary agreements may perhaps lead to a new and final directive and put an end to the antagonism. In my opinion, we should not be as disappointed at the outcome as the previous speaker suggested. Especially not when we consider the scope of the directive and the multiplicity of industries to be covered. I think it may prove to be a sensible way forward, covering the internal market and the many divergent views the Member States may take.
Mr President, I should like to add my voice to the chorus of praise that there has been for the efforts of the rapporteur, Mr Medina Ortega, and the chairman of our Conciliation Committee, Mrs Fontaine. I congratulate both of them on their patience over a very long time in dealing with this; after all, it is not a new proposal. It has been on our agenda since as long ago as 1993. A lot of people outside this House have been expecting us to arrive at a decision long before this, particularly representatives of consumer groups, of the replacement spare part manufacturers; even, indeed, of people like motorcycle enthusiasts.
Of course no compromise - and this is a compromise - ever succeeds in satisfying all the interested parties one hundred per cent. But then the European Parliament is about compromise and the European Community operates on compromise. I have no difficulty at all in supporting this particular compromise because it allows the development of the single market in such things as vehicle spare parts but at the same time it does not inhibit the development of design protection in those areas which need it.
One of the things that has rather worried me about the long delay in bringing this particular directive into force has been the harmful effects it might have had on other industries which depend on design: the fashion industry, the textile industry and so on, whose interests at some stage appeared to be subordinated to that of the car industry. I hope that everyone outside will be pleased with the work that has been done. I hope that we will be able to depend upon the House tomorrow to endorse the Conciliation Committee's recommendations overwhelmingly.
Mr President, Commissioner, I have not understood the negative undertone which has come from the far left wing. We have achieved progress and something positive here. The fact is that 180 million car drivers and motorbike riders can breathe a sigh of relief, since the Conciliation Committee of the European Parliament has been able to prevent expensive times for them for the immediate future. Thanks are due above all to the negotiators in this Conciliation Committee. All independent garages and the market in spare parts with all its employees, the many small and medium-sized enterprises, can also breathe a sigh of relief, however.
Through the clear position it has adopted - not least in our plenary discussions - the European Parliament has prevented big car companies from dictating prices, which would have been the consequence if we had agreed to this proposal. The monopoly which would have been created indirectly will therefore not come about, so the high insurance premiums which would also have arisen will not take effect. Businesses will not go bankrupt and jobs will not be destroyed.
I sympathise with producers, because design costs money. We must therefore find a solution which also takes into account the protection of designs and a commensurate payment for the designer. In future there must be a free market, however, with replication under specific conditions. Three years now remain in which to find a suitable solution. I believe that what we have achieved is a success for our citizens, consumers and the many small and medium-sized enterprises, because in future there will be original and after-market parts and independent garages and dealerships side by side, in the interest of consumers, employees and many ordinary people. This is a successful outcome, due to the persistence of Parliament's representatives.
Mr President, I should like to begin by thanking the rapporteur, Mr Medina Ortega, the chairman of the Conciliation Committee, Mrs Fontaine, and everyone else involved for all their dedication and hard work on this extremely difficult and intractable dossier.
The second point I should like to make is this: if you listen to the debate on this issue and read what has been written about it, you would almost think that there was nothing else in the designs directive apart from the repairs clause. This has certainly been its most striking feature, because of all the important groups involved - the motor industry, the entire repairs sector and consumer groups - but there is more to the directive than that, which was also why the final conclusions of the conciliation procedure turned out as they did.
Parliament had already delivered a most carefully considered opinion on this infamous repairs clause, which was that there should be liberalisation but also compensation for the design holders, but unfortunately these proposals were not accepted. Following the theory that 'half a loaf is better than no bread', I think we would be wise to try to find a compromise here.
I have every confidence that if the European Commission brought all the relevant parties to the table and tried to reach some sort of agreement on self-regulation with them, we could achieve the compromise we are looking for. I think that it is up to us as Members of the European Parliament to make it clear to any critics in the Member States that it was the Council, not Parliament, which blocked the solution that we proposed.
If we work with the organisations involved to bring pressure to bear, I think a successful agreement can be reached. Now is the time to give the issue as much publicity as possible. My thanks once again to all those who worked on this difficult dossier.
Mr President, the Commission is very pleased that, after five years of intensive and complex discussions, agreement has been reached on the design directive within the context of the conciliation procedure. I am sure that honourable Members will share that pleasure, particularly Mrs Fontaine and Mr Medina Ortega who, in different capacities, have been deeply involved in the issue. Indeed, I heard Mrs Fontaine describing Mr Medina's patience as angelic, and I could only reflect as I listened to the debate that between Lord Simon and the angel Medina the conciliation procedure must have been a particularly ethereal experience on this occasion. I am almost jealous that I was not present. But I then reflect on my own experience in conciliation and surrender the experience to everybody else.
The agreement on the design directive obviously marks an important step towards the completion of the internal market in industrial design, and we can be confident that it is likely to encourage investment in the manufacturing industries and, consequently, to help to strengthen competitiveness and, I hope, employment.
As honourable Members will know, during the five-year discussions on the directive proposal the repairs clause has, as several Members said in the debate, been the subject of extensive debate between all the institutions involved, and during the conciliation procedure it became clear that, in spite of all efforts, agreement on that clause is still, for the moment, beyond reach. All the parties involved, however, recognised that the importance of the directive overall for European industrial design meant that adoption should not be prevented because of the problems relating to that single repairs clause.
The Commission, therefore, welcomes the reaching of agreement to freeze the existing legal provisions relating to the protection of the design and the use of spare parts and, meanwhile, to review the consequences of the directive in the foreseeable future. The so-called 'freeze plus' clause ensures that each Member State must maintain in force the provisions of its design law in relation to both the criteria for the protection of the design of spare parts and the free use of spare parts for repair purposes. Furthermore, Member States may only introduce new provisions on the use of spare parts insofar as their objective is to liberalise the market in spare parts. In addition, the Commission will fulfil its undertaking to launch a consultation, particularly with car manufacturers and spare-part producers in order to examine the possibilities of finding a voluntary agreement on the spare-parts issue.
Finally, in accordance with the agreement, three years after the implementation of the directive, the Commission will submit an analysis of the consequences of the directive for the motor vehicles sector in particular. We will uphold those undertakings, and those honourable Members who have sought reassurance on that point, I am certain, will accept what I say on behalf of my colleague, Mario Monti, and my other colleagues in the Commission. This is a necessarily pragmatic approach which allows significant progress.
I conclude, therefore, by thanking the rapporteur on the design directive, Mr Medina Ortega, who has grown older through the experience or, at least, through the years, although his appearance belies the advance of those years, and the chairman of the Conciliation Committee, about whom it can be said in the words of Shakespeare: 'Age cannot wither her, nor custom stale her infinite variety' - in the manner of Cleopatra, of course - for the decisive role that both have played, together with their colleagues, in achieving a workable agreement on this important directive.
Thank you, Commissioner. Perhaps for once the President of the sitting could add his congratulations to all those who have enabled this difficult report to come to fruition, in particular Lord Simon, Commissioner Monti and our rapporteur Mr Medina Ortega, as well as Mrs Fontaine, who chaired our delegation. It did indeed require a whole company of angels and archangels to work this minor miracle.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Coffee and chicory extracts
The next item is the recommendation for second reading (A4-0278/98), on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position adopted by the Council (C4-0306/98-96/0117(COD)) with a view to adopting a European Parliament and Council Directive relating to coffee extracts and chicory extracts (Rapporteur: Mr Lannoye).
Mr President, we are dealing here with a breakfast product and perhaps this is not the best time of day to talk about it, especially since the political ramifications are not particularly significant. I doubt if I shall use all my five minutes of speaking time.
I would like to remind the House, however, that this involves one of the seven vertical directives relating to food products, and that the question of coffee and chicory extracts has been dealt with on a par with that of chocolate, which has proved more controversial for other reasons.
The overall purpose of the proposal is to achieve a simplification so as to facilitate the free movement of products. The concern of the Committee on the Environment, Public Health and Consumer Protection is that such a simplification should not be achieved at the expense of the consumer and of the quality of products. That is why we submitted three amendments in first reading, which were rejected by the Commission and the Council.
One amendment is a very technical one and I do not think it is worth discussing here. The other two, however, involve a matter that may be important for the consumer, since they relate to the restriction of the range of weights which can be offered by the retailer to the consumer. When the range is entirely open, and particularly when it involves weights that are relatively close to one another, the risk of confusion for the consumer is not inconsiderable. And it is for this reason that we wish to maintain what was in the original directive, where a range of weights was laid down which were sufficiently different from each other to avoid confusion.
We consider, therefore, following the discussion in second reading, that it is appropriate to retable these three amendments, including the technical one. This the Committee on the Environment, Public Health and Consumer Protection has done, by an overwhelming majority. Indeed, I think I am correct in saying that it was unanimous, which is not something that occurs very often.
I should like to add a brief comment regarding two amendments which I have tabled, on behalf of the Green Group, without a prior debate in the Committee on the Environment, because our time there was severely limited by a number of other matters which we considered to be of greater relative importance. I have retabled two comitology amendments seeking to restore the powers conferred on the Commission in the area of adaptation to technical progress and not, as unfortunately appears in the text of the amendments, to confer powers on the Commission in the area of adaptation to Community legislation and to general Community provisions applicable to food products, since this was rejected by Parliament in first reading. I would therefore request that this be clarified when we vote, in order to correct a mistake for which I am entirely responsible, and for which I apologise to the House.
Mr President, the common position with a view to the adoption of a directive on coffee and chicory may appear to be a purely technical issue, but if you scrutinise the dossier in conjunction with others on foodstuffs, you will see that there are also many political aspects involved.
The rapporteur has already discussed a number of points that we still hope to settle through amendments. We maintain the position adopted by our group in the Committee on the Environment, and we therefore wholeheartedly support the views expressed by the rapporteur here.
However, one point that I would just like to raise is the use of the comitology procedure. At first reading, Parliament voted to accept the comitology procedure for adaptations to technical progress, but not for adaptations to the general horizontal foodstuffs directives, and we think we should keep to this line here. We tabled an amendment to this effect which was adopted at the time, but the system adopted in the common position is the exact opposite. The common position says no to comitology for adaptations to technical progress, but yes for adaptations to horizontal foodstuffs legislation. We still think that we should insist on this point.
We have seen with a number of dossiers including chocolate that adaptations to general rules often involve political aspects which can trigger quite violent discussions. We think it is important for Parliament to be involved in settling such political issues and for the codecision procedure to be used to the full. This is the line we think we should take.
I had a few words with the rapporteur about this, and I am pleased to say that he has just told me that the amendments on the subject that were tabled very late are to be put to the vote. I assume that we may have a split vote on them. I would urge the other groups to support this line, to read through the amendments again very closely and to ensure that the position we adopt is a unanimous one.
Mr President, we should also like to thank Mr Lannoye. Like Balzac, the Commission drinks coffee from the morning until late at night, in order to be able to fulfil its duties. It is therefore not unusual for us to be discussing coffee at this time.
Three of the five amendments were not adopted by the Commission at first reading. These have now been retabled as Nos 1, 2 and 3, together with two new ones, Nos 4 and 5, which we can adopt because they correspond to our original thinking.
I should like to explain briefly now why Amendments Nos 1 and 2 are not acceptable to us. According to the amendments, the provisions on the ranges of prepackaged products are to be reintroduced as they exist in the present directive. We cannot adopt them because the proposal for a directive, at least for the most part, deals only with questions of composition and labelling. Ranges are therefore not included here because they do not come under this proposal for a directive. These ranges should be dealt with under the directives on ranges of prepackaged products. When the common position was adopted, we included a declaration which states that we are prepared to examine, in agreement with those affected, whether ranges of prepackaged products in connection with coffee and chicory extracts should be incorporated into the relevant legislation. So that is our intention. I hope that Parliament understands that we cannot do that here today when dealing with this proposal for a directive, because of the constraints imposed by the timetable.
Amendment No 3 tries to establish ISO standard 11292 as binding for the determination of the free and total carbohydrate content in soluble coffees. That corresponds neither to our policy nor to the significance of ISO standards, which are by definition not compulsory, and which can of course be brought into play accordingly in announcements, advertising and so on. They are in any event not compulsory or binding, however.
As far as the adaptation of Community analysis procedures is concerned, we have already committed ourselves to bringing the existing analysis procedures for coffee into line. We have also referred to this commitment again in our declaration attached to the common position.
As far as Amendments Nos 4 and 5 are concerned, we should like to express our thanks. They correspond to our positions, and so we can naturally adopt them.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Transatlantic relations/Echelon system
The next item is the statement by the Commission on transatlantic relations following the 18 May 1998 EU-US summit and the use of monitoring techniques in the field of communications (Echelon system).
Mr President, with your permission, I should like to deliver two separate statements. The first is the one which my colleague, Sir Leon Brittan, would have liked to make. Unfortunately, this item was only placed on today's agenda on Friday. I therefore apologise for any inconvenience caused by his asking me to take his place for this item. However, since we do work very closely together on issues of economic policy arising between the USA and ourselves, I hope that I can also account to you for our position.
I should then like - with your consent - to deliver the second statement after we have discussed the state of relations with the USA, because I think that would be more appropriate. First of all, then, the Commission's statement on EU-USA relations.
We are very pleased to be able to hold an exchange of views on this important issue here with Parliament, especially as there has been a whole string of positive developments since Sir Leon spoke about the matter in plenary in November last year. In particular, the EU-US summit of 18 May in London should be mentioned, which led to an agreement to create the Transatlantic Economic Partnership and at which agreements were also reached on the Helms-Burton Act and other issues associated with it.
The significance of the economic relations between the USA and the EU is well known. We are both the largest investors in our respective markets. One in every 12 factory workers in America works for a European company, and American companies employ 3 million staff in Europe. The traditional economic relations naturally also reflect the interdependence of our economic systems, which is becoming greater every year.
Of course, this also shows that our fundamental values are in harmony. In joining forces, we are endeavouring to promote these common interests and values in the world, by standing up for political stability, democracy, free trade, and the protection and defence of human rights.
It is repeatedly said that this is an unequal partnership, that the USA considers the European Union the junior partner in the relationship. That is not so. We are making our external relations increasingly coherent. We are appearing more and more as a player on the international stage, and even when differences arise between the USA and ourselves - and they can arise without being serious - it still remains a lasting relationship between two equal partners.
Perhaps that is precisely one of the reasons why we speak openly about any differences of opinion when we have them. We are able to do so because our relationship is based on sound foundations. Naturally, that also means commitments for both partners. We undoubtedly bear a great responsibility in the international community, but the USA perhaps has an even greater one at present. We are increasingly sharing this responsibility between us, however. The European Union and the USA have therefore been in the public eye since the beginning of the crises in Asia and Russia. Our reactions are keenly followed, and those affected both look for and receive our support and advice. We therefore clearly share with the USA a great responsibility for strong and coherent leadership. That is expected of us, and it is our duty to do provide it.
In this sense, the New Transatlantic Agenda is of great importance. We have a framework for the development of our joint role. When we agreed the New Transatlantic Agenda barely three years ago, both sides were already of the opinion that a comprehensive framework would be needed to promote cooperation between us in many areas. Four major areas of priority for our cooperation were established in the New Transatlantic Agenda: promoting peace, stability, democracy and development; responding to global challenges; expanding world trade and intensifying economic relations; and forging links between nations.
The progress we have achieved in the past three years in all these areas is perhaps not what we might have hoped for, but it is nevertheless quite considerable. We are continuing to extend our cooperation. We are making progress in combating global problems, such as drugs, organised crime and trafficking in women. We have been able to give our businesses and citizens real advantages through our cooperation in international organisations such as the WTO, as well as within the framework of our bilateral agreements.
I was here in the House last year to discuss the report which Mrs Mann presented on the New Transatlantic Agenda, together with the report by Mr Souchet on relations between the USA and the EU, and we agreed that the future potential for this cooperation is considerable. Of course, the Transatlantic Economic Partnership will also play a decisive role in this context. We have already achieved some tangible and satisfactory initial results here - perhaps even unexpected ones on occasion. In January this year, the European Parliament itself called for a general blueprint - a framework, timetable, schedule and time limit - for the completion of the New Transatlantic Market. Following this, we drew up a proposal which was discussed at length within the Council, and also with the US Government. The first result of this was that an ambitious joint declaration on the Transatlantic Economic Partnership was issued at the summit meeting in London.
We are pursuing two basic objectives: firstly, the dismantling of trade barriers which still adversely affect transatlantic trade, the removal of which means considerable new opportunities for our businesses and consumers, as well as for businesses and consumers in the USA. Secondly, we have sought to promote multilateral liberalisation whilst improving our cooperation with the USA in multilateral trade forums, particularly the WTO, because I know that both these forms of cooperation are often also treated in Parliament as controversial and mutually exclusive options. We are of the opinion that they can be pursued together. Progress can be made at bilateral level, and multilateral cooperation can also be promoted at the same time.
We have therefore made it clear in the summit declaration on the Transatlantic Economic Partnership that pursuing the aims of EU and US trade policy within the framework of the WTO and together with other members of the WTO is a high priority. Multilateral cooperation has a number of key elements: firstly, the joint commitment of the EU and the USA to negotiating broad-based liberalisation; secondly, close cooperation so that ambitious aims can be achieved at the forthcoming GATT 2000 negotiations; and, thirdly, reinforcing the agreement on future WTO negotiations on the reform in agriculture.
The essential element in bilateral cooperation is the large-scale removal of regulatory barriers and, as a result, opening up our markets more for both goods and services. This also includes areas such as invitations to tender and intellectual property. Of course, we are absolutely determined to listen to and include those involved in the dialogue when carrying out these tasks. The success of the transatlantic business dialogue is obvious. It has essentially ensured greater transparency in the decisionmaking process. The immediate problems can also be better dealt with, and it is now resulting in a series of other initiatives as well, such as the global business dialogue. So we shall naturally continue to pursue this possibility of transatlantic dialogue, so as to ensure that we can achieve our objectives with the agreement of those involved. This week, the Commission is expected to adopt a recommendation to the Council on the Transatlantic Economic Partnership with the accompanying draft negotiating directives and an action plan. We hope that we can finally achieve agreement on the plan and begin the process of implementation before the EU-US summit in December. This economic cooperation is important for the whole world and is essential to strengthening the multilateral system.
Other important progress concerning the differences of opinion over the Helms-Burton and d'Amato legislation was also achieved at the London summit. You will be aware of the disputes. The agreements reached in London are advantageous for Europe and European businesses, as they open up real prospects of neutralising the extraterritorial effects of the Helms-Burton Act and the Act on sanctions against Iran and Libya.
Let me be quite clear on this point: the EU has not given anything away here! The agreements represent a package. We shall only fulfil our part when the USA has done likewise. The EU will not implement the Understanding on disciplines for the strengthening of investment protection until waivers are made possible under Title 4 of the Helms-Burton Act. The HelmsBurton issue is not being raised to multilateral level with this agreement. As you know, the USA was seeking to limit trade with Cuba and investment there to a large extent through this Act, but in reality, legal investment is made easier for EU businesses through the agreement.
Only a small proportion of future investment in Cuba is affected, and only in so far as it depends on state support. The disciplines agreed do not include a ban on investment in expropriated property, and investments already made remain completely unaffected.
In addition, the agreement represents an important step forward in investment protection policy which goes far beyond the issue of possible illegal expropriations in Cuba. The disciplines for the strengthening of investment protection ensure unimpaired national sovereignty for the Member States, since they can both determine which expropriations were illegal and apply most of the disciplines agreed themselves.
In the declaration on the transatlantic partnership in the area of political cooperation, the US Government commits itself neither to strive for nor propose, but to counteract economic sanctions prompted by foreign policy considerations which are designed to lead European businesses to behave in a similar way to those in their own economy. I am quoting from the agreements here.
This should largely rule out in future the adoption of legislation with extraterritorial effects, such as the Helms-Burton Act and the Act on sanctions against Iran and Libya. As regards the d'Amato Act or the Act on sanctions against Iran and Libya, our investors are being given legal security by the lifting of the sanctions imposed on the Total company under Section 9© and the prospect of similar decisions for EU businesses in comparable cases. As a result, the Act on sanctions against Iran and Libya is losing some of its terror, at any rate. The agreement reached in London opens up great opportunities and even great advantages in competition to EU businesses in these countries.
As far as the implementation of these agreements is concerned, Mrs Albright is trying at present to convince the Congress of the need to amend Title 4, so that waivers are possible. It is now up to the American Government to secure the adoption of the agreements by Congress. We shall naturally support it in this, so far as that is within our power. Sir Leon Brittan is visiting Washington on 24 and 25 September in this connection.
Apart from all the other areas of transatlantic cooperation which I cannot go into in more detail here for reasons of time, the agreements on the Transatlantic Economic Partnership and the Helms-Burton Act show that our cooperation is intensive and constructive. The bonds and the common values which unite our citizens and governments on both sides of the Atlantic are much stronger than any passing differences. The Members of this House, and naturally of the Congress too, will play a central role in making these relations more intense.
At the last meeting of EU and US ministers on 3 September in Vienna, both the President-in-Office of the Council, Mr Schüssel, and Sir Leon Brittan emphasised to Mrs Albright the importance of continuing to develop interparliamentary relations between the EU and the USA. We welcome all the efforts which have been made on your side in this area, in which many Members of the European Parliament have been particularly active: Mr Donnelly, Mr Elles, Mrs Mann and Mr Brok, to mention but a few.
Let me end with a final remark on the Transatlantic Economic Partnership. Just four months have passed since the summit in London at which this initiative was brought into being. During this period, the European side has worked intensively and with commitment to get the Transatlantic Economic Partnership off the ground. I am certain that the American side is likewise trying to play its part. These common efforts justify our expectation that the next EU-US summit will produce important and concrete results both in the interests of the EU and the USA before the end of this year, and that these will be helpful above all to those whom our daily work should concern first and foremost, in other words our citizens.
Mr President, I am very pleased that Mr Bangemann has covered the essential points in his brief statement. I have to say quite honestly that I had hoped that we would not be debating this until November or December, when we shall be discussing the report on the Transatlantic Economic Partnership once again. The decision would also have been taken by then in the Committee on External Economic Relations. The die is sometimes cast differently from how one plans, however.
We know how difficult it is to have a balanced transatlantic relationship. Our basis is a good one, reliable and stable, and we can see how important this is in view of the worldwide turmoil around us. Europe's citizens above all hope for stability and reliability from transatlantic relations. We can lead the way together with the Americans on human rights and democracy, and introducing labour and social standards in the multilateral negotiated package. The European model fits well with the American model in this respect.
Nevertheless, we are certainly experiencing some considerable differences and losses due to friction on sensitive issues, particularly in the area of trade. An important point which you have already addressed is naturally the Helms-Burton Act. Unilateral sanctions, as the Helms-Burton, d'Amato and ILSA cases have made clear, have not exactly shown the best side of American economic policy and have raised the question time and again of whether economic policy is not being confused with foreign policy here. Certainly, those who caused these conflicts were our colleagues in Congress and the Senate. I am sure that we can only avoid this absurd dispute if we succeed in formalising parliamentary relations. The euro will also have its part to play.
The delegation for relations with the United States, led by Mr Donnelly, has made some excellent proposals in this respect which we should then discuss in November and December in the context of the report on the Transatlantic Economic Partnership. I welcome the proposals and the progress which you have described in this area, and I hope that we can agree with both the Commission and the Member States on this.
Many differences can be explained by the tensions between existing common interests and values and global economic competition between the EU and the USA. This became particularly clear in the GATT negotiations and will certainly also come to light again when the new round is opened. Besides, the Americans have a preference for negotiating unilaterally. However, many differences also result from the very emotional competition to claim leadership in managing international conflicts. Europe's weakness certainly also becomes particularly apparent here.
I want us to succeed in introducing parliamentary control and establishing democratic relations between the Congress and the European Parliament in the ensuing discussions. Then we shall be able to remove many of the difficulties. Otherwise, I think we shall be running into the same dead end again and again.
Mr President, I am particularly pleased that Commissioner Bangemann is here for this debate and also that it has been possible to hold it.
Further to what my colleague Mrs Mann has said, I think it would indeed be desirable and appropriate if the Commissioner responsible, Sir Leon Brittan, could attend the relevant committees - the Committee on Foreign Affairs, Security and Defence Policy and the Committee on External Economic Relations - and give us some impressions of his travels on his return from the United States.
I think we can broadly agree with Commissioner Bangemann's account of the objectives of transatlantic relations, particularly at this time of world crisis.
But there is one point about which the Commission has not been sufficiently explicit, and I should like to explore it further. I am referring to laws with extraterritorial effect, in particular the unilateral interpretation of the agreement on the HelmsBurton Act made by the US Secretary of State, Mrs Albright, in a letter of 7 August to Mr Helms, the chairman of the Foreign Affairs Committee of the United States Senate.
Mrs Albright's letter would seem to suggest that this agreement - reached at the transatlantic summit - assumes recognition by Europe of the Helms-Burton Act. Certainly the agreements of 18 May are, by their very nature, complicated to read and very difficult to interpret. But it is equally true that, both in the context of those May agreements and in repeated statements by President Santer and Commissioner Brittan himself to the Committee on Foreign Affairs, the European Union has made it clear that this is an illegitimate law, especially in terms of its extraterritorial effects.
And I wonder, Mr President - and I should like to put this to Commissioner Bangemann - whether the interpretation in the Secretary of State's letter is a logical response to the European Union's goodwill in dropping its claim before the World Trade Organisation, whereas in other disputes, like bananas and hormones, our North American colleagues, friends and partners have been implacable.
Mr Bangemann mentioned this just now. The European Union ratified that agreement through the General Affairs Council, while the Clinton administration has not yet finished asking the United States Congress to amend Title 4.
So I find it very satisfactory that Commissioner Bangemann has said that as long as it does not fulfil those requirements, the European Union will not fulfil its commitments either.
I wonder, Mr President - and I would like to ask the Commission - whether the European Union is going to continue demonstrating unilateral magnanimity as it has done up to now, when the United States is not fulfilling the commitments it has made as well.
I know this is a politically sensitive and economically important issue and I believe the European Commission should take a position on the way these agreements are interpreted in the Secretary of State's letter to the chairman of the Senate Foreign Affairs Committee, so that any doubt on the matter is entirely dispelled.
I believe that we need to be loyal friends and partners of the United States because of the great political challenges facing the world at this time, but as I always say, when it comes to economic and commercial matters, the European Union needs to move on from the Beatitudes to the account books.
Mr President, ladies and gentlemen, Commissioner Bangemann, I am very pleased that you are standing in for Sir Leon Brittan this afternoon, since it gives me the opportunity to ask you a few questions.
Ladies and gentlemen, the Liberal Group attaches great importance to the liberalisation of multilateral trade, and eliminating trade barriers between the EU and the United States is an important part of this. The transatlantic market is the biggest in the world, not just in terms of the volume of trade and investment, but especially in terms of employment. My group is therefore delighted at the proposals for a new Transatlantic Economic Partnership and very much welcomes the undertaking to remove trade and investment barriers in a number of areas. A great deal of good work in this field has already been done in recent years through the Transatlantic Business Dialogue. However, the Liberal Group would also stress the importance of having a democratic input in the development of the transatlantic market, and it therefore expects the European Parliament and the American Congress to be kept fully informed and involved in the forthcoming negotiations on the Transatlantic Economic Partnership. I should like to ask the Commission how it intends to involve Parliament in future negotiations in order to guarantee adequate democratic controls. Encouraging public support on both sides of the Atlantic is very important in transatlantic relations, and the 'people to people' aspect is a significant factor here. The Liberal Group therefore wholeheartedly supports the Commission's budget proposals in this field, which will enable projects launched last year such as the Transatlantic Information Exchange Service (TIES), the ten European institutes at American universities, scientific and technical cooperation and other social initiatives to be continued and expanded. This was what I wanted to say about transatlantic economic relations.
My second point - and this is why I am so pleased that Commissioner Bangemann is here today - concerns the report on the Echelon network and the study carried out by the STOA group in this field. I asked the Council on behalf of my group in February this year about the existence and impact of this American monitoring system, but the Council claimed to know nothing about it. Perhaps the Commissioner could make a statement to the Council. I should like to ask Mr Bangemann today whether he is aware that the United States systematically taps all telephone calls, faxes, e-mails and telexes sent in the Member States of the European Union? If so, is this done with the knowledge and agreement of other Member States? Was there widespread monitoring of communications during the GATT negotiations?
Commissioner, I asked whether the Commission was aware of the existence of widespread monitoring between the Member States in the European Union, and I would ask you specifically what the Commission intends to do to ensure the confidentiality of Europe's telecommunications and that the Echelon loophole is closed? As I see it, a high level of security in the telecommunications sector is absolutely essential if new systems are to be made acceptable to society.
Mr President, ladies and gentlemen, Commissioner Bangemann has dealt with transatlantic relations remarkably thoroughly, but he has not really discussed the Echelon system item on the agenda. No doubt he will do so later.
The statement that was unanimously adopted by Member States during the London summit on 18 May strengthens the Transatlantic Economic Partnership and turns it into a key instrument. The objective is to develop a genuine transatlantic partnership, based on true reciprocity in relations of cooperation between the European Union and the United States. This will allow us to achieve our shared objectives of democracy, peace and economic development.
In this context, the rapid advance of information and communications technologies offers access to new tools of economic monitoring and information. These have been identified in a STOA Unit study for the Committee on Civil Liberties on the protection of citizens in connection with new control technologies, prompting me on several occasions to put a question to the Commission which we shall be able to discuss this evening.
More specifically, this report confirms the establishment and recent strengthening of world telecommunications surveillance. We are dealing here with a network for intercepting and monitoring satellite communications which, moreover, operates entirely legally. The Echelon network falls within the scope of a bilateral agreement between the United Kingdom and the United States, which was strengthened after the end of the Cold War and subsequently devoted to information of an economic nature. The point here is not to call into question bilateral agreements between a Member State and the United States of America, but rather to alert the economic actors of the European Union and to provide the Union with an effective economic information system.
How does the Commission intend to counter potential abuse in connection with the use of new information control tools? Is the Commission taking the necessary steps to establish an economic information policy for the European Union, employing all the legal means at its disposal? Does the Commission intend to establish the means to protect its economic policy, to counter the disadvantages to which European industry is exposed by the Echelon system? Does it intend to provide better protection of confidential information in the civil sector by enhancing the access of European companies to reliable electronic encryption?
Finally, in so doing, I believe that the Commission will thereby avoid the risk of distortion of competition, which is certainly a matter which falls within its competence. A code of good conduct must be drawn up for electronic information, as part of the partnership between the European Union and the United States.
Mr President, last March our group opposed the draft transatlantic agreement on the deregulation of trade between the European Union and the United States. Trade unions and associations were widely mobilised. The French Government successfully petitioned the Council to reject the draft. However, when we read the conclusions of the EU-US summit of 18 May, there are grounds for wondering whether the principles rejected at that time are not now back on the table. I note from its programme that the Austrian Presidency is preparing the way for the establishment of a Transatlantic Economic Partnership, particularly in connection with the liberalisation of services, agriculture and dismantling of tariff barriers. This would dangerously predate the signature of the MAI, discussion of which, I would point out, was postponed by the European Parliament for resumption in a few weeks' time.
The Council, like the Commission, has strongly opposed the way in which extraterritorial legislation such as the Helms-Burton Act is applied to Europe. Nonetheless, the principle of these laws has been approved, which is a serious matter. We take the view that the European Union should reject any extraterritorial application of US legislation and proceed with its complaint to the WTO.
In response to questions in the National Assembly, the French Government stated that Member States are not bound by the decisions of the London summit. That is curious, to say the least, and I should like some further information on this point. What commitments were entered into by the Council Presidency? What implications do they have at national and Community level? I think that we should learn from experience, and firmly resist the hegemonic aspirations of the United States, in order effectively to defend and promote the interests and assets of the countries of Europe.
Mr President, I intend to concentrate solely on the Echelon system; my party colleagues will be addressing other aspects of the Transatlantic Economic Partnership and elements in the STOA working document. Commissioner Bangemann had not a word to say about Echelon, although it is on the agenda for discussion this evening.
My group, the Greens, finds the very idea of a global surveillance system of this kind, designed to monitor telephone, fax and e-mail communications, totally unacceptable.
Equally intolerable is the secretive behaviour of the EU. Without so much as convening Council, the 15 Member States apparently agreed, following a series of fax exchanges, to set up a similar system in cooperation with the FBI. National parliaments and the European Parliament were kept well away from the discussion process, which has clearly been under way for many years.
I have been reading the resolutions tabled by the other political groups, some of which are rather tame in their expressions of disquiet in the face of such an interception system. Where are the calls for open debate with the citizens of Europe? Or for parliamentary oversight? Or for proper democratic decisions and the safeguarding of civil liberties? It should go without saying in societies based on the rule of law that such all-embracing surveillance technologies require broad and open discussion.
Echelon is built upon the notion that all telecommunications activities should be able to be intercepted. Surely this cannot be compatible with the European Convention on Human Rights, which states that interception is justified only where a crime is suspected. There are bound to be problems with national legislation here. Straight implementation would be out of the question in Sweden, since a public prosecutor must specifically authorise interception.
How are the limits for Echelon to be set, and who is going to take responsibility? We seem to be on the way towards the kind of society described by Orwell. I would like to hear an answer from Commissioner Bangemann.
Mrs Schörling, since both you and Mr Pompidou have referred to the Commissioner's introductory speech, let me make it clear that the Commissioner said he would be making a special statement at the end.
Mr President, during this period of financial crisis in both Asia and Russia, we can see the extent to which the United States and Europe are bastions of economic and commercial stability. We might dwell for a moment on what Europe's position might have been regarding an American president experiencing difficulties if we had a genuine common foreign policy based on a powerful single currency.
But let us return to the matter of trade and the transatlantic partnership. My group inclines towards the utmost caution with respect to these negotiations which, it seems to me, fall outside any genuine parliamentary control and are frequently conducted in informal meetings.
A return of the political dimension is called for, not only in connection with this economic partnership, but also where the OECD, the WTO and the IMF are concerned. Some form of supervision of each of these organisations should be exercised by democratically elected parliaments. We shall be particularly vigilant to ensure that this partnership does not extend to agriculture or audiovisual and cultural services. We will not allow social and environmental acquis to be brought once more into question through a common investment strategy.
Where individual liberties are concerned, we are all aware that technological developments in the communications sector provide a means of allowing the flow of information and knowledge. Such fantastic developments raise great hopes for bringing the human beings of the world closer together and strengthening friendship and solidarity across the divides of culture, religion or moral codes.
That is certainly how I see things, and my endeavour is to ensure that all scientific and technical progress is placed at the service of mankind. However, we can only be concerned when it becomes clear that certain ill-intentioned people are seeking to use the most advanced technologies in such a way as to make our societies less and not more free.
The investigation, which has subsequently been made public, into a spy network under the control of the CIA, and hence of the United States, the United Kingdom, Canada, Australia and New Zealand, brings us all face to face with the threat hanging over the private lives of several millions of our citizens, our major industries and our very security.
We cannot tolerate this practice of compiling files on individuals, this blatant violation of individual liberty which, if we allow it to become commonplace, will inevitably lead to a form of dictatorship.
How is it that these methods have only now been made public, when the UK-USA or Echelon agreement has been operating for years without prompting a reaction by any government in any Member State? I personally find it most distressing that a Member State of the Union, a Trojan horse indeed, should be among the countries involved.
In my opinion, this is perhaps the greatest scandal of these closing years of the century, and therefore this matter cannot be allowed to pass unnoticed. Here again, the political dimension should resume its due place on the international stage.
Ultimately, there are two problems here. Firstly, this partnership puts us on the wrong footing with the WTO. Its DirectorGeneral, Mr Ruggieri, has said himself that there cannot be several overlapping modes of dispute settlement. Secondly, whatever anyone says, the agreement recently concluded between the European Union and the United States of America to settle their disputes in connection with the Helms-Burton Act legitimises the extraterritorial effects of the Act which are totally illegal under international law. We cannot accept this, despite the fact that a number of European firms have won cases relating to this issue.
At this moment in time, when the Europe of monetary union is about to take its place in the world of the 21st century, let us prepare the way for the construction of a politically strong Europe which stands firm against the legal manoeuvring of the United States.
Mr President, Mr Bangemann has drawn us a very positive picture of the state of transatlantic relations, but we all know that the progress of the transatlantic dialogue to which we are all committed is being hampered to no small extent by the major disagreement as regards the extraterritorial scope of the Helms-Burton Act and the Iran and Libya Sanctions Act. Ambiguity appears to be the hallmark of the Commission's attitude to this matter.
Indeed, is it wise, in the name of practicality, to try to negotiate waivers to the extraterritorial implications of unilateral laws, particularly when the principle itself has not been questioned before the appropriate international bodies? Do the concessions obtained justify giving up the judicial remedies which are available to Europeans to assert their rights? Is to negotiate in this manner not to offer de facto recognition of the legitimacy of extraterritorial laws?
Is the development of trade really to be based on inevitably fragile and readily contested waivers granted to the few, or on a clear and universal rule which is in principle to be laid down by the WTO?
Moreover, is the negotiation process really effective? The progress made in relation to Cuba, as described to us, appears extremely tenuous. And has any progress been made regarding the non-enforcement of extraterritorial provisions, not only by the federal authorities, but also by the individual states and local authorities? Mr Bangemann made no mention of this. Japan has recently submitted a complaint against the state of Massachusetts regarding its extraterritorial legislation with respect to Burma. Will the European Commission follow Japan's example?
These are a number of questions which occur to us and which prompt us to ask how the Commission is dealing with this issue of extraterritorial legislation, which is absolutely crucial for the future of transatlantic relations.
Mr President, ladies and gentlemen, as I listened earlier to Mr Bangemann's statement, I was reminded of the words of Georgias, the man who conducted dialogues with Plato, when he was defining rhetoric. Rhetoric, he said, is an special oratorical skill which makes it possible to build up what is small and to play down what is great. Today we have listened to a speech which, with consummate skill, built up the advantages which the European Union might gain from the transatlantic partnership between Europe and the United States, and played down the disadvantages of this partnership between partners who are fundamentally unequal. Where transatlantic relations are concerned, it is impossible to ignore the historical fact that one country has won three major world conflicts, the First World War, the Second World War and the Cold War. Consequently, this country naturally occupies a position of undisputed dominance on the economic, cultural and political fronts. It is obvious that, after these three military victories, in a world which revolves around the sword, the United States is the world's only superpower, with all the accompanying scope for abuse in the world of today. There used of course to be another superpower, the Soviet Union, and we were witness to the drawbacks of such a situation. We always fought it, in the name of the freedom and human dignity which we hold so dear. But it served to provide a balance. However, following the collapse of the Soviet Union, we were handed over, bound and gagged as it were, to our American friends.
You say that this transatlantic agreement is feasible because it is based on a fundamental agreement between parties with common values. You listed the four principles of free trade, democracy, freedom and human rights. But what might one actually say about them? Does free trade consist of applying laws like the D'Amato-Kennedy Act or the Helms-Burton Act, and all kinds of embargo measures that the United States imposes on countries it does not like? I know you said that these laws would not be enforced across the board and that Europe's position in this respect had been strengthened by the London agreements, but I fail to see where the spirit of free trade lies in all this. Nonetheless, the initiative behind such waivers has certainly come from the United States.
And what of democracy? Democracy is very relative. Even within the United States, questions might be asked about the conditions in which it operates, and about the influence exerted by certain powerful lobbies on the American Government, quite openly and publicly. As for the countries of Europe, it is argued that the regimes we have today are more in the nature of oligarchies than democracies. So there is a great deal that could be said on this subject.
And what of freedom? It seems odd to talk of freedom when, according to the agenda, the first item for discussion should have been the question of the Echelon system. The Echelon system, as some colleagues have clearly explained, particularly Mr Sainjon, is a system for intercepting computer and telephone communications which covers the entire world, and which allows the Americans to carry out global surveillance. Freedom, certainly, for those who are listening to us on the Echelon system. But our own freedoms are diminished as a result. And to this might be added the formation of cartels by the United States on the world's markets - not to mention other phenomena imported from that country, such as rampant crime, which has increased fivefold over the last 30 years. For the people who live in the most disadvantaged neighbourhoods of our countries, it means that freedom today is but a vestige of what they had a few decades ago.
And I think that it is somewhat insensitive to refer to human rights when the international community, at the instigation of the United States, is imposing an absurd and inhuman embargo on a country like Iraq, where thousands of children are dying for want of medicines, and nobody really dares to speak out against this outrage because it would be politically incorrect. Indeed, in France for instance, only Jean-Marie Le Pen has had the courage to take on this taboo subject.
Democracy, freedom, human rights, free trade - not everything is bad in our Western system. But there are many negative elements. And where these are concerned, Commissioner, you excelled in your rhetoric, building up what was small and playing down what was great. We could look at a number of more technical issues at some length. You mentioned, very briefly I must say, the agricultural sector. Well, I think our farmers know what to expect from the successive diktats of the Americans, the aim of which is to destroy or virtually destroy European agriculture.
There is talk of partnership. Could we not be a little more frank, for once? Let us rather talk about a neocolonial system. Which is not to say that the neocolonial system does not benefit both sides. The colonial systems that were established during the 19th century benefited the home country, of course, but they also benefited the colonies. There is no doubt about it, even if today no one wishes to acknowledge it. So Europe could be seen as benefiting from a neocolonial system, its market shares being the crumbs falling from the American table, so to speak. And why not? Such a situation is defensible. But it must be openly acknowledged, just as the political inequality of the system which we are now sanctioning has to be exposed. Because you are indeed sanctioning this political inequality between the United States and Europe. In fact, it is only logical; the two great political powers that were built up in Europe after the Second World War were themselves built with American money, for the purpose of defending American interests. I am talking about the Christian Democrats and Socialists. There is no shortage of examples. Of course, it is only to be expected that the Commission, which is committed to these two major currents, should likewise be committed to American interests. For our part, we wish to recover our sovereignty and rekindle the flame of European resistance.
Mr President, the chairman of the STOA panel, Mr Pompidou, has to his credit referred here to the study carried out mainly in connection with the Echelon monitoring system. I am astonished that Mr Bangemann made no reference at all to this matter, which is now in hand, in his opening speech. In my view, the Commissioner would have done well to listen to the other speeches made here, so that he could comment on the Echelon system, which so far he has not done. I do not understand how you could pass comment on us, Commissioner, when we should have been commenting on your speech on the matter. You also appear to be keeping things from us. I tabled a written question on this subject several months ago, to which I have still not received a reply. It was a priority question. The European Commission wishes to remain silent on the subject of the Echelon system and the mystery that surrounds it. I should be grateful if you would ensure that written questions are answered within a reasonable period of time.
In this context, the issue of secretive collaboration with the USA, the French magazine Marianne has also claimed that France and Germany are engaged in similar forms of collaboration in Europe. This is something that should be investigated.
It has now come to our attention that an agreement may have been concluded in the European Union in 1995 whereby the secret services of EU Member States would acquire the use of the Echelon system via the FBI - the American intelligence service - and the NSA. It is now for you to tell us, Commissioner, the Members of the European Parliament, whether or not such an agreement was concluded in 1995 and, if so, what was actually agreed. It is a requirement and the responsibility of a democratic system such as ours to get an answer to this question. It is our duty to discover whether conversations in the European Parliament and the European Union are being listened to using ISDN digital systems. It is only right that the Commission should answer these questions. This is not an issue which you, Mr Bangemann, may keep quiet about, as the Commission has done up till now.
Mr President, I shall not return to the question of Echelon since I eagerly await Mr Bangemann's statement on the matter, but would like to turn instead to the bilateral agreement aimed at strengthening investment protection which was concluded on 18 May this year.
I am extremely concerned by the substance of this agreement, which has far-reaching implications for Europe. It is in fact extraordinary that, embarking as we are upon a course which many of us regard as dangerous and prejudicial to European interests, this agreement was accepted without debate, national parliaments were not informed and the European Parliament received no prior information whatsoever.
And what of its substance? Well, the aim is clearly to steal a march on the Multilateral Agreement on Investments, which many countries are rejecting in its current form, I would point out, as does our Parliament. Indeed, it is readily apparent that the very questionable American view of international law and property rights is at the forefront of the thinking behind the text. Europe insists that it is opposed to the Helms-Burton and d'Amato-Kennedy Acts, but in practice it clearly accepts them, because in exchange for a waiver for European investors, we feel that we can withdraw our complaint to the WTO.
I consider this attitude to be unacceptable, and I hope that Parliament will speak out against the agreement.
Mr President, I am extremely surprised, Mr Bangemann, that you are exploiting this joint debate so as to put the statement on Echelon at the end, thereby actually avoiding a debate on it. The House is holding a joint debate, and I should like to hear two statements from you. I am quite staggered that you do not find all this alarming. You do not seem particularly concerned about the existence of a system of electronic surveillance which allows eavesdropping on telephone conversations - in fact the whole network of telecommunications between the citizens of Europe - without any protection of fundamental rights, any courts of law, parliamentary control or data protection.
This is a massive intrusion upon people's privacy which bears the hallmark of totalitarianism. I am quite amazed by your restraint. After all, you come from a country in one part of which a system of injustice has just been overcome and where general spying on citizens was the most significant feature. Five English-speaking countries, including an EU Member State, are now helping to support and operate this system which originated in the USA. Apparently, it has now been secretly decided under the third pillar, outside the Council meeting, to set up a similar system in the EU in cooperation with the FBI.
The EU sees itself as a system of values based on fundamental rights and human rights. We believe that spying on its citizens and putting them at the mercy of spies is totally incompatible with this perception. It may be that the American system of justice is no longer even able or willing to protect the human dignity and basic rights of its own President, according to the latest developments. However, such an attack on the privacy of our citizens should be firmly resisted by this Parliament.
Mr President, the last thing which Mr Voggenhuber just said gives me the opportunity to explain once more what I explained at the beginning of the debate. I am grateful to Mr Lannoye for having taken that on board, since he was obviously one of the few to do so. I said at the start that I would make two statements, the first on general relations with the USA, which could then be discussed. Then I would make a second statement on Echelon and that too could be discussed. I do not believe, Mr Voggenhuber, that the Echelon affair, if that is what it is, should take up the whole debate on relations with the USA. That would be more or less what you were just criticising with regard to the American President, namely that the leading world power is currently dealing with problems which are probably not the greatest ones facing the international community. So much for that point. Hopefully you have now also taken it on board. I said it at the beginning, but perhaps not everyone was here at the start.
(Heckling from Mr Voggenhuber) I made it absolutely clear! You can read what I said afterwards.
I should now like to answer a number of questions which have been raised concerning general relations with the USA. The letter which the American Secretary of State wrote to Mr Helms, the chairman of the committee, is naturally not an official interpretation of what we have agreed with the USA. It is a letter to Mr Helms, as chairman of the committee, setting out her own views. We do not need to concern ourselves with that. I have told you how we understand what we have agreed with the Americans. I have also said that, as matters take their course, we shall wait for the USA to take its commitments through the Congress first before we do anything at all. And of course, when we undertake a legal measure, it must go through the legal decision-making process, and not least through Parliament. Moreover, we have not abandoned our legal positions or the rights of European citizens or companies. Nor have we abandoned or contravened the principle that there should be no extraterritorial effect. That was our purpose from the outset. We shall also naturally be involving Parliament in future. We shall pass on the request to Sir Leon that he should provide a report on his visit, and he will certainly be able to do that.
Furthermore, like the Japanese, we have invoked the WTO panel procedure regarding both these issues, namely the Foreign Sales Corporations Act and the Burma-Massachusetts Act. In other words, we have done exactly the same as Japan. I do not wish to go into the details - not least because of the time - and you may still have questions on my statement on Echelon as well. I should just like to say to Mr Souchet, no, the Member who quoted the Georgias dialogue: I do not wish to be the judge of that - it may be that you feel I stressed the positive aspects somewhat more than the negative ones. I did at least have a basis for my assessment, however, whereas when you talk about free trade, you have to try very hard to find a few words of support for free trade from within the ideology of your group and party. At least, I cannot recall hearing any.
Incidentally, you have a representative of the Commission here before you who belongs neither to the Christian Democrats nor the Socialists. You have therefore missed the mark in your attack on these two great movements - I am not in the firing line!
Let us now turn to Echelon. I must ask you to distinguish between two things: what we know officially as the Commission or have learnt from the Member States, and what it says in your interim report or a book by a former colleague from New Zealand or newspaper reports. You will appreciate that the Commission cannot act on the basis of assumptions, suspicions or some book or article, but we have the responsibility to do something when we are sure that something needs to be done. We have no indication either from the Member States, Mr Lannoye, or from anyone whose rights could be violated - a citizen, a business or anyone else - that this system exists in the form in which it has been described here. It does not mean that such a system may exist because there was one in the past, when it may have been set up for entirely different reasons. We know nothing about this. So I cannot tell you definitely now whether this system exists or not. What we do know is that the Member States have given us no indications on the matter. A question to the Council from one Member of the House - I am not sure who - was answered as follows: ' The Council has no knowledge of the matter'. The Council would have to know if such a system existed, because when a Member State is affected by it, as is being claimed here, the Council would have to receive the relevant information. That is the first point.
The second point is that we know - and this is something we encourage, not least in the interest of, and following the calls from Parliament - that there is cooperation in fighting crime, in other words organised crime and other international forms of criminality. This is something that is agreed between the Member States and with us. That does not concern this system, however, as it has been described here; it concerns official cooperation, and not the violation of any rights. If the system existed in such a form, that would naturally represent a blatant violation of rights, the individual rights of citizens, and of course an attack on the security of the Member States. That is absolutely clear. The Council, and naturally the Commission and the Parliament as well, would have to respond the instant something of that kind was officially confirmed.
Thirdly, what we are doing now is addressing the general issue, because the problem arose through the development of technology. We now have far greater possibilities than five, ten or twenty years ago. That is why we have a directive on the protection of the privacy of our citizens. That is why we have pressed for the authorisation of encryption systems - not least with the Americans - and for only allowing them to be deciphered when there are legal grounds for doing so. We still believe, like the rest of the world, that such encryption will for the most part remove a number of the problems which we already have to deal with in normal traffic carried on modern communications systems. So to repeat it again, to make it absolutely clear: firstly, we have no official knowledge of this system, such as it is described in the interim report.
Secondly: there is international legal cooperation in fighting crime, and the EU and its Member States are naturally also involved in this. Thirdly: we are doing everything possible to ensure that such information or other communications cannot be misused in this new infrastructure. I cannot say anything more to you on the matter. The Commission will certainly give its detailed opinion on it when the report is finally delivered. You can gladly put questions to the Council too. If I knew that the system existed, then the Commission would be using all its powers to persuade the Member States not to obtain information illegally in this way. I cannot say that to the House, however.
I think there is a difference between someone who writes a book - if I may just make this point -or a Member of Parliament who is also able to say what he or she may think, and a representative of an institution which can only act in a democratic system when it knows something for certain. We do not have that knowledge.
I have received eight motions for resolutions on this subject pursuant to Rule 40(5) of the Rules of Procedure .
Mr President, I think we should address this subject again quite calmly, Mr Bangemann. It makes no sense at all to discuss this in a state of panic. I would also ask my colleagues to proceed with due caution and not to react with too much excitement to comments made in the media, however important or relevant they may be. We could certainly accept one point as a proposal, Mr Bangemann, namely that we - meaning you, of course, rather than ourselves in Parliament - should consider with the Council whether some kind of code of conduct could not be signed, not only between the individual Member States, but also between the Member States and the United States, so that when information is received through whatever channels - and this involves above all economic information, industrial espionage - it is handled with the appropriate care.
I realise that such words or statements are a little naive. However, such codes do also have a persuasive effect when they have been signed, and this could well be a proposal for dealing with the matter sensibly.
Mr President, because I recognise that Commissioner Bangemann treats the European Parliament with particular respect, care and consideration, I should like to have these points made absolutely clear. One, did the Commission know about Mrs Albright's letter unilaterally interpreting the agreements between the European Union and the Clinton Administration? Two, does the Commission share Mrs Albright's interpretation of the agreements in this letter, especially when she says that these agreements constitute - and I quote - ' an extraordinary vindication of the principles underlying the Libertad Act'? Three, does the European Commission propose to make a public statement on its approval or disapproval of the terms of this letter?
Ladies and gentlemen, please understand my situation. There is no time, since we have only five minutes more. The Commissioner has the floor.
I must refer the honourable Member to Parliament's own Rules of Procedure. These state that the Commission can make a statement at any time, and I have used this privilege granted to the Commission today - and it does involve a privilege - for the reason I have given you. I am not hiding in any way. I believe that it would not have been appropriate to the progress achieved or to our good relations with the United States if we had debated this together with these other problems.
There is a second aspect, which was entirely in your hands. I pointed out to the President from the outset that, with his agreement, I would first make the statement on the USA and then - you really must listen to what I say - the other statement, and this second statement can of course be debated in exactly the same way.
So to the questions: on the question of the global business dialogue, Mrs Mann, we are trying to agree on all these issues, encryption and privacy as well, in such a way that everyone, not just the United States, but all the other members of this global information society too, can come to an agreement on what needs to happen politically. With that, Mr Salafranca, I have gone into your question, but I will not repeat it again. Firstly, I even have the letter here with me. Secondly, we do not share the view which was conveyed in this letter. It is an interpretation which we do not endorse, and I have explained our own interpretation to the House just now.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 8 p.m.)